Name: Council Regulation (EEC) No 3604/83 of 19 December 1983 amending Regulation (EEC) No 652/79 on the impact of the European monetary system on the common agricultural policy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 12. 83 Official Journal of the European Communities No L 358 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3604/83 of 19 December 1983 amending Regulation (EEC) No 652/79 on the impact of the European monetary system on the common agricultural policy second subparagraph of Article 5 of Regulation (EEC) No 652/79 , this system is also limited to 31 December 1983 ; Whereas the Commission has proposed to the Council that the rules concerning franchises be amended ; whereas, pending the Council 's continuation of its work on those proposals , it is necessary to adopt, as a matter of urgency, the measures necessary to extend the validity of Regulation (EEC) No 652/79 in order to avoid the harmful consequences which would arise if no decision were taken ; whereas experience acquired justifies the extended application of the ECU in the common agricultural policy until 31 December 1984, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 5 of Regulation (EEC) No 652/79 is hereby replaced by the following : ' It shall apply until 31 December 1984.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 235 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commision (3), Having regard to the opinion of the European Parli ­ ament (4), Whereas Regulation (EEC) No 652/79 (*), as last amended by Regulation (EEC) No 108 /83 (6), intro ­ duced the European monetary system into the common agricultural policy for a period ending on 31 December 1983 ; Whereas, by an amendment to Article 3 (b) of Regula ­ tion (EEC) No 652/79 , Regulation (EEC) No 1011 /80 I7) introduced a new system with regard to the franchises adopted for calculating the monetary compensatory amounts ; whereas , pursuant to the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS (') OJ No 106, 30 . 10 . 1962, p . 255 V62. (2) OJ No L 263 , 19 . 9 . 1973 , p. 1 . (3) OJ No C 299 , 5 . 11 . 1983 , p. 10 . (4) Opinion delivered on 16 December 1983 (not yet published in the Official Journal). (*) OJ No L 84, 4 . 4 . 1979, p. 1 . (6) OJ No L 16 , 20 . 1 . 1983 , p. 2 . O OJ No L 108 , 26 . 4 . 1980 , p. 3 .